PER CURIAM.
The case, upon its facts and the receipt given and accepted, falls within the rule laid down and enforced in Hirsch v. N. Y. Dispatch & Delivery Co. (decided by this court at the April term of 1903) 85 N. Y. Supp. 198. The judgment should be reversed, with costs to the appellant to abide the event, unless the plaintiff stipulate that the amount of the judgment be reduced to §50, in which event the judgment is to be modified accordingly, and, as modified, affirmed, with costs of the appeal to the defendant; it having been shown that before the commencement of the action the defendant tendered to the plaintiff the sum of $50.